DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., US 2013/03011058 (corresponding to US 9,244,267), in view of Petcu et al., US 10,133,057. 

Lim does not specify that a BL-I1 film is a silicon nitride film and BLI-2 is a metal-oxide film, as well as that the BLI-1 film has an oxygen-containing surface layer region on a surface thereof that is in contact with the metal-oxide BL-I2 film. 
In re Claim 1, Petcu discloses an active matrix substrate (Fig. 2) comprising: a first substrate 5 (Fig. 1); and first electrodes 17, a dielectric layer 16 covering the first electrodes 17, and a first water-repelling layer 15 in this sequence on the first substrate 5, wherein the dielectric layer 16 has a multilayer structure (column 6, lines 12 – 23) including two or more layers and includes a silicon nitride film (column 10, lines 27 -33) and a metal-oxide film (column 16, line 52 – column 17, line 8), and the silicon nitride film has an oxygen-containing (SiO2, column 11, lines 22 -23) surface layer AS region (column 10, line 53 – column 11, line 44) on a (upper) surface (of L1) (Figs. 1-4, column 3, line 23 – column 17, line 8).
Petcu does not specify that the a metal-oxide film is between the silicon nitride film and the first water- repelling layer 15, and the silicon nitride film is in contact with the metal-oxide film. 

To reject a claim based on this rationale set forth in MPEP 2143 (B), Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, examiner articulates the following:
(1) Lim’s reference contains an active matrix substrate which differed from the claimed device by the substitution of some components (dielectric layers LI1 and LI2) with silicon nitride film and with metal oxide film;
(2) Petcu’s active matrix substrate with the dielectric layer L1, that is closest to the electrode 17, being silicon nitride with an oxygen-containing surface (column 11, lines 22 – 44), and the dielectric layer L2 being selected as metal oxide (specifically, hafnium oxide, column 16, line 55) and their functions were known in the art;
(3) Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have substituted one known element (dielectric layers LI-1 ) for another (polysilicon), and the results of the substitution would have been predictable, because MacDonald’s device successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lim and Petcu as applied to claim 1 above, and further in view of Chukoh Products at (https://www.chukoh.com/products/tape/afa-113a).
In re Claim 3, Lim taken with Petcu discloses all limitations of claim 3 except for that the first water-repelling layer (HPL in Lim: Fig. 3; 15 in Petcu: Fig. 1) contains a fluorine resin that has functional groups for adhesion to the metal-oxide film. 
The difference between the Applicant’s claim 3 and Lim-Petcu’s references is in the specified material of the first water-repelling layer.
The water-repelling layer contains a fluorine resin that has functional groups for adhesion (such as AFA-1--13A, https://www.chukoh.com/products/tape/afa-113a) is well known in the art. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified material AFA-113A for the water-repelling layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lim and Petcu as applied to claim 1 above, and further in view of Niwano et al., US 2009/0059348 (corresponding to US 8,194,3004).
In re Claim 4, Lim taken with Petcu discloses all limitations of claim 4 including the active matrix substrate according to claim 1; except for that microfluidic device comprising: an opposite substrate including: a second substrate; and a second electrode and a second water-
Niwano teaches a microfluidic device comprising: the active matrix substrate (12, lower 20) (Fig. 1); and an opposite substrate (14, upper 20) including: a second substrate 14; and a second electrode 31A and a second water-repelling layer 41 in this sequence on the second substrate 14, wherein the active matrix substrate (12, lower 20) and the opposite substrate (14, upper 20) are attached together via a sealing member with a gap intervening therebetween in such a manner that the first water-repelling layer 47 and the second water-repelling layer 41 are located opposite each other (Fig. 1; [0072 -0094]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Lim, Petcu and Niwano, and to use the specified second substrate to provide the display device with increased durability that can improve display quality and can maintain an excellent display function over a long period of time as taught by Niwano ([0014]).

Allowable Subject Matter
Claims 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 5, prior-art fails to disclose a method of manufacturing an active matrix substrate comprising  steps of “forming a silicon nitride film by plasma chemical vapor deposition; oxidizing a surface of the silicon nitride film; and forming a metal-oxide film by atomic layer deposition, and the forming of the first water-repelling layer comprises forming the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893